              Case 2:20-cv-00966-NR Document 114-1 Filed 07/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DONALD J. TRUMP FOR                                  Civil Action
 PRESIDENT, INC.; et al.,

                  Plaintiffs,
                                                      No. 2:2-CV-966
           v.

 KATHY BOOCKVAR; et al.,
                                                      Judge J. Nicholas Ranjan
                  Defendants.


                          AFFIDAVIT OF DAVID P. YIN IN SUPPORT OF
                         MOTION FOR ADMISSION PRO HAC VICE MOTION

         I, David P. Yin, make this affidavit in support of the motion for my admission to appear

and practice in this Court in the above-captioned matter as counsel pro hac vice for the

National Association for the Advancement of Colored People Pennsylvania State Conference,

Common Cause Pennsylvania, League of Women Voters of Pennsylvania, Patricia DeMarco,

Danielle Graham Robinson, and Kathleen Wise (collectively, “Intervenors”) pursuant to LCvR

83.2(B).

         1.       I am an attorney with the law firm of Wilmer Cutler Pickering Hale and Dorr

LLP.

         2.       My business address is 1875 Pennsylvania Avenue NW, Washington, DC

20006.

         3.       I am a member in good standing of the bars of New York and the District of

Columbia.

         4.       My bar identification numbers are New York Bar No. 5296736 and District of

Columbia Bar No. 1047154.
            Case 2:20-cv-00966-NR Document 114-1 Filed 07/16/20 Page 2 of 2




       5.       A current certificate of good standing from the District of Columbia Bar is

attached to this affidavit as Exhibit A.

       6.       I attest that I have read, know, and understand the Local Rules of Court for the

United States District for the Western District of Pennsylvania.

       7.       I attest that I am a registered user of ECF in the United States District Court for

the Western District of Pennsylvania.

       8.       Based upon the foregoing, I respectfully request that I be granted pro hac vice

admission in this matter.

       I certify and attest that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are false, I am subject to punishment.

Dated: July 16, 2020                                    Respectfully submitted,

                                                        /s/ David P. Yin
                                                        David P. Yin (D.C. Bar No. 1047154)
                                                        WILMER CUTLER PICKERING
                                                           HALE & DORR LLP
                                                        1875 Pennsylvania Avenue NW
                                                        Washington, DC 20006
                                                        Telephone: (202) 663-6677
                                                        Facsimile: (202) 663-6363
                                                        david.yin@wilmerhale.com




                                                 2
